July 11, 2008


Ms. Enid Allyn Patterson Wade
Naman Howell Smith & Lee, L.L.P.
P.O. Box 1470
Waco, TX 76703-1470
Mr. R. John Cullar
Cullar & McLeod LLP
801 Washington, Suite 217
Waco, TX 76701-1250

RE:   Case Number:  06-0089
      Court of Appeals Number:  10-04-00085-CV
      Trial Court Number:  26,431-B

Style:      CITY OF WACO, TEXAS
      v.
      ROBERT LOPEZ

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Peggy Murray   |
|   |Hill               |
|   |Ms. Sharri Roessler|
|   |                   |
|   |Mr. Ramon G. Viada |
|   |III                |
|   |Mr. Rance L. Craft |